Citation Nr: 0810393	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
residuals of a cervical spine fracture with quadriparesis and 
if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
lumbosacral disorder and if so whether service connection is 
warranted. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder and if so whether service connection is 
warranted. 




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to August 
1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
final disallowed claims for service connection for a cervical 
spine injury, a lumbosacral disorder, and post-traumatic 
stress disorder, and denied the claims on the merits. 

In December 2003 and December 2005 rating decisions and in a 
November 2006 statement of the case, the RO captioned the 
veteran's claims for residuals of a spinal injury as 
"fractured vertebrae with quadriparesis lumbosacral strain" 
and "cervical spine injury."  Based on a review of the 
veteran's contentions and service and post service medical 
records, the Board concludes that the veteran has been 
diagnosed with residuals of fractures of the cervical spine, 
lumbosacral strain, and degenerative changes of the 
lumbosacral spine.  The veteran's quadriparesis is most often 
noted as associated with the cervical spine fractures.  
Therefore, the Board restated the claims on appeal as shown 
above.   

The veteran testified before the Board by videoconference 
from the RO in October 2007.  A transcript of the hearing is 
associated with the claims file. 

The issue of service connection for cervical and lumbosacral 
spine disabilities and an acquired psychiatric disorder to 
include post-traumatic stress disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In September 2003, the RO denied a petition to reopen the 
claims for service connection for disabilities of the 
cervical and lumbar spine and for an acquired psychiatric 
disorder to include post-traumatic stress disorder because 
new and material evidence had not been received.  The veteran 
did not express timely disagreement, and the decision became 
final.  

2.  Since September 2003, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for residuals 
of a cervical spine injury.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a 
lumbosacral spine disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ §§ 3.104, 3.156(a), 20.302.

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ §§ 3.104, 
3.156(a), 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the veteran's petitions to 
reopen final disallowed claims for service connection for 
residuals of a cervical spine injury, a lumbosacral spine 
disorder, and an acquired psychiatric disorder, to include 
post-traumatic stress disorder.  To this extent only, the 
Board is granting the full benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In a June 1998 rating decision and in an August 2000 
statement of the case, the RO denied service connection for 
disabilities of the cervical and lumbosacral spine because 
service medical records did not show residuals of an injury 
or a chronic disability of the spine in service.  Post-
service medical records did not show symptoms of a spinal 
disorder prior to hospitalization at a private facility in 
March 1964.  The RO also denied service connection for post-
traumatic stress disorder because there was no evidence to 
verify the occurrence of the contended traumatic events in 
service.  The veteran did not perfect a timely appeal and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 3.104, 
20.302. 20.1103.

In July 2002, the veteran petitioned to reopen the final 
disallowed claims.  However, in September 2003, the RO denied 
the petition because new and material evidence had not been 
received.  The veteran did not express timely disagreement, 
and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
3.104, 20.302.

In December 2004, the veteran submitted correspondence 
directly to the Board seeking to reopen the claims.  The 
Board referred the correspondence to the RO.  

Since the last final disallowance of the claims in September 
2003, the RO and the Board received the following evidence:  
seven letters from the veteran to the RO or Board that 
included copies of family correspondence, a November 2007 
letter from the veteran's brother, testimony at an October 
2007 Board hearing, and additional service personnel records.  
The evidence addressed the claimed traumatic events and 
injuries sustained in service and post-service medical 
treatment.  The RO and Board also received the following 
additional medical evidence:  VA outpatient treatment records 
from November 2001 to March 2004, an undated VA psychologist 
examination report; and November 2006 letter from a private 
neuropsychologist who had treated the veteran for many years 
at a VA facility.  The veteran did not waive RO consideration 
of the evidence.  See 38 C.F.R. § 19.31, 19.37 (2007). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one where the claim to reopen is filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In December 2005, the RO reopened the claims for service 
connection for cervical and lumbosacral spine disabilities 
and for an acquired psychiatric disorder, to include post-
traumatic stress disorder, but denied service connection on 
the merits.  

The Board concludes that some evidence received since the 
final disallowance of the claims is new because it was not 
previously considered by VA adjudicators.  This evidence 
includes family correspondence, the veteran's brother's 
statement, the veteran's hearing testimony, some service 
personnel records, and medical reports dated after 2001.  The 
Board concludes that some of the new evidence is material as 
it is relevant to continuity of symptoms of disease or 
illness from the time of discharge from service to 1964 that 
may be related to a spinal injury.  Some medical evidence is 
also relevant to the diagnosis and causes of the veteran's 
post-traumatic stress disorder.  Finally, the veteran stated 
at her hearing that she had been receiving Social Security 
Administration benefits since the 1960s.  No evidence from 
that adjudication has been requested and is not in the file.  
For the purposes of new and material evidence analysis, the 
credibility of the evidence is presumed.  The Board concludes 
that the new evidence is material because it is relevant to 
the unestablished relationship of the veteran's current 
disabilities to events in service and raises a reasonable 
possibility of substantiating the claims.  

Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petitions to 
reopen final disallowed claims for service connection for 
residuals of a cervical spine injury, a lumbosacral spine 
disorder, and an acquired psychiatric disorder to include 
post-traumatic stress disorder.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for residuals of a cervical spine injury is 
granted.

The petition to reopen a final disallowed claim for service 
connection for lumbosacral spine disorder is granted.  

The petition to reopen a final disallowed claim for service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder is granted.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that she sustained a spinal injury in 
service and that she experienced increasingly severe symptoms 
related to the injury after service in the 1950s and early 
1960s.  The veteran also contends that her post-traumatic 
stress disorder is the result of several traumatic events 
including a sexual assault in service.  

In a September 2005 letter and in an October 2007 Board 
hearing, the veteran stated that she had received outpatient 
treatment and prescription medications at a VA Medical Center 
(VAMC) in Lake City, Florida, in the early 1960s prior to 
hospitalization at a private facility in March 1964.  In a 
November 2007 letter, the veteran's brother also stated that 
he was aware that her sister was ill in the autumn of 1963 
and had taken custody of her children at that time.  He also 
stated that the veteran received VA treatment including 
prescription medications at the Lake City VAMC prior to 
hospitalization in March 1964.  The RO requested records of 
treatment at the Lake City VAMC for treatment after May 1964 
and used the veteran's current and maiden names but not her 
then-current married name.  No additional records were 
recovered.  As the veteran contends that VA records from Lake 
City VAMC prior to March 1964 would show treatment for the 
residuals of an injury in service, an additional request for 
records using an earlier time and all the names potentially 
used by the veteran is necessary to decide the claim.  

The veteran stated at the Board hearing that she received 
benefits from the Social Security Administration (SSA) for 
unidentified disabilities starting in 1965.  No SSA medical 
and adjudicative records are in the file.  As these records 
may be relevant to all disabilities on appeal, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c) (3) (West 2002); 38 C.F.R. § 3.159(c) (2) (2007); 
see also Diorio v. Nicholson, 20 Vet. App. 193 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
a request for available records and association of any 
records received with the claims file is necessary prior to a 
decision.  

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

None of the medical examiners who provided an opinion on the 
nexus between the claimed in-service injuries and her current 
disabilities noted a review of the service medical and 
personnel records.  The Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the veteran has a current; (2) evidence 
establishing that he suffered an event, injury or disease in 
service; (3) an indication the current disability or symptoms 
may be associated with service; and (4) there is not 
sufficient medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A (d) (2) (West 2002), 38 C.F.R. § 3.159 (c) (4) 
(2007); see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, additional medical opinions and examinations are 
necessary to decide the claims.  

With respect to the spinal disabilities, a medical review of 
the service records and other evidence of record is necessary 
to determine if the treatment of symptoms of lumbar strain 
and hyperextension of the cervical spine, with no specific 
reference to an injury, is sufficient to establish a 
relationship to service.  An examination may be conducted if 
deemed necessary by the examiner.

With respect to the diagnosis of PTSD, the veteran contends 
that she experienced several traumatic events in service 
including distress during transportation to her first 
permanent duty station, and in subsequent military 
assignments and training as a lone female in an Army 
artillery unit.  She also contends that she was the victim of 
a sexual assault and subsequent inaction by her military 
superiors.  Although medical providers have diagnosed PTSD 
related to a sexual assault, none have reviewed the service 
medical or personnel records or provided an opinion whether 
the events described by the veteran other than the assault 
caused or contributed to her disorder.  An additional VA 
medical examination and opinion following a review of the 
service and personnel and medical records is necessary to 
decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the VAMC in Lake City, 
Florida, all records of treatment of the 
veteran using all the veteran's above 
captioned names from January 1960 to May 
1964.  Associate any records received 
with the claims file. 

2.  Request from the Social Security 
Administration all medical and 
adjudicative records for the veteran 
using all above captioned names for 
disability benefits awarded at any time.  
Associate any records obtained with the 
claims file. 

3.  Then, provide the claims file to an 
examiner appropriately qualified in the 
area of spinal disabilities.  Request 
that the examiner review the claims file 
including service medical records and 
note the review of the claims file in the 
report.  Request that the examiner 
provide an opinion whether any current 
disability of the cervical or lumbar 
spine is at least as likely as not (50 
percent or greater possibility) related 
to a claimed military training injury in 
a swimming pool or any other aspect of 
service.  Schedule the veteran for an 
examination if deemed necessary by the 
examiner.  

4.  Schedule the veteran for a 
psychiatric examination by an 
appropriately qualified VA examiner.  
Provide the examiner with the claims file 
and request that the examiner review the 
claims file including the veteran's 
service and medical records, contentions 
expressed in correspondence and hearing 
testimony, and the comments and opinions 
of previous mental health providers.  
Request that the examiner provide an 
opinion whether any psychiatric 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to a sexual assault in service; 
transportation, military assignments, and 
claimed discriminatory treatment in 
service; or any other aspect of service.  

5.  Then, readjudicate the claims for 
service connection for residuals of a 
cervical spine fracture including 
quadraparesis, a lumbosacral spine 
disorder, and an acquired psychiatric 
disorder to include post-traumatic stress 
disorder.  If any decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


